DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The Information Disclosure Statement filed on  6/25/2021 has been considered. An initialed copy of form 1449 is enclosed herewith.
Double Patenting 
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11063549. Although the claims at issue are not identical, they are not patentably distinct from each other. It is clear that all the elements in claim 1 of the subject application are to be found in claim 1 of the U.S. Patent No. 11063549, except for the feature of “processing circuitry configured to generate the adjusted threshold profile by adjusting at least a portion of the normal threshold profile.” Claim 1 of the cited US patent recites “the processing circuitry configured to adjust the normal threshold profile based at least in part on multiplication of one or more multiplier values by at least a portion of the threshold values of the normal threshold profile to generate the adjusted threshold profile.” The limitation illustrates how the normal threshold profile is set by focusing only on adjusting a portion of the threshold values of the normal threshold profile. Thus, it implies that the cited limitation from claim 1 of the U.S. Patent encompass the cited limitation in claim 1 of the subject application.  
Claims 2- 7 are rejected due to their dependency.
The ensuing chart depicts the similarity between claim 1 of the subject application claim 1 of the U.S. Patent No. 11063549.

Claim in the subject application:


Claims of patent 

1. A motor control system for a folding partition, 

the motor control system comprising: 



a data storage device configured to store a normal threshold profile to serve as a threshold for a measured current supplied to a motor to detect abnormal operation of the motor, 




the motor configured to drive motion of the folding partition; and 








processing circuitry operably coupled to the data storage device, 





the processing circuitry configured to generate an adjusted threshold profile to serve as a threshold for the measured current supplied to the motor while moving the folding partition during a transition from an abnormal operational mode to the normal operational mode, 

the adjusted threshold profile for detecting additional abnormal operation of the motor, 

the processing circuitry configured to generate the adjusted threshold profile by adjusting at least a portion of the normal threshold profile.

1. A motor control system for a folding partition, 

comprising: 

a motor control circuit; 

a non-transitory storage medium configured to store a normal threshold profile to serve as a threshold for a measured current supplied to a motor controlled by the motor control circuit for detecting abnormal operation of the motor during a normal operational mode of the motor, 

the normal threshold profile comprising threshold values corresponding to positions of the folding partition from a start position to a stop position, 

wherein the normal operational mode is associated with a normal operation of the motor while moving the folding partition; and 








a processing circuitry configured to generate an adjusted threshold profile to serve as a threshold for the measured current supplied to the motor while moving the folding partition during a transition from an abnormal operational mode to the normal operational mode, 

the adjusted threshold profile for detecting additional abnormal operation of the motor, 

the processing circuitry configured to adjust the normal threshold profile based at least in part on multiplication of one or more multiplier values by at least a portion of the threshold values of the normal threshold profile to generate the adjusted threshold profile.



Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a transition from an abnormal operational mode to the normal operational mode,” The specification recites that after the movable device 170 encounter anomalies (abnormal operational mode), the processing circuitry 130 is configured to stop operation of the motor 160; starting up the motor (start up mode), and then, transition to normal operational mode as steady state mode. It’s not clear in the claim whether the transition is made directly from the abnormal mode to the normal mode.  the claims includes elements and functions not actually disclosed (those encompassed by the term “transition”; thereby rendering the claims confusing, vague, and indefinite.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7-10 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al. (US 20110005689 A1).
	Re. claim 1, Coleman disclose a motor control system (Fig. 1) for a folding partition (Fig. 3), the motor control system comprising: 
a data storage device (140) configured to store a normal threshold profile to serve as a threshold for a measured current supplied to a motor to detect abnormal operation of the motor (¶. [0031]), 
the motor (160) configured to drive motion of the folding partition (170); and 
processing circuitry (130) operably coupled to the data storage device (140), the processing circuitry configured to generate an adjusted threshold profile (see threshold profile 220 and [0032]) to serve as a threshold for the measured current supplied (see measured current profile 210 in Fig. 2B) to the motor while moving the folding partition during a transition from an abnormal operational mode (FIG. 2C shows abnormal operational mode and the movable device 170 is stopped after the current went above the current values of the threshold profile 220, Fig. 2B shows a startup of the motor for moving folding partition again) to the normal operational mode (see Steady state in Fig. 2A), 
	the adjusted threshold profile for detecting additional abnormal operation of the motor (see measured current profile 210 and threshold profile during startup allow detection of abnormal operation during the startup period), 
the processing circuitry configured to generate the adjusted threshold profile by adjusting at least a portion of the normal threshold profile (“the motor 160 may require a higher current during a "start up" mode than what is required during a "steady state" mode” [0027]).
Coleman do not explicitly show while moving the folding partition during a transition from an abnormal operational mode to the normal operational mode. However, Coleman FIG. 2C teaches an abnormal operational mode and the movable device 170 is stopped after the current went above the current values of the threshold profile 220, and Fig. 2B shows a startup of the motor for moving folding partition, Hence, it would have been obvious to one with ordinary skill in the art at the time of the invention, use the start up mode to move folding partition again from been obstructed in the abnormal state using start up mode providing high current as the lead panel moves and picks up the other panels, and then transition to normal mode as steady state mode. 
Re. claims 2 and 18, Coleman Fig. 2B shows the normal threshold profile corresponds to an operational cycle starting at a fully open position of the folding partition to a fully closed position of the folding partition [0039]; and the adjusted threshold profile corresponds to only a subset of the operational cycle (see start up subset in Fig. 2B).
Re. claim 7, Coleman Fig. 2 show 7 wherein the processing circuitry is configured to set boundaries to the adjusted threshold profile (see Fig. 2B where it shows has set boundaries).
Re. claims 8 and 16, Coleman teach:
advancing the folding partition from a start position toward a stop position in a normal operational mode (Fig. 2A); 
comparing a drive current powering advancement of the folding partition to a normal threshold profile during the normal operational mode (Fig. 2B); 
stopping advancement of the folding partition from the start position toward the stop position during the normal operational mode responsive to the drive current exceeding a normal threshold profile (Fig. 2C);
adjusting at least a portion of the normal threshold profile to generate an adjusted threshold profile (“the motor 160 may require a higher current during a "start up" mode than what is required during a "steady state" mode” [0027]); 
resuming advancement of the folding partition toward the stop position in an abnormal operational mode (Coleman do not explicitly show resuming advancement of the folding partition. However, Coleman FIG. 2C teaches an abnormal operational mode and the movable device 170 is stopped after the current went above the current values of the threshold profile 220, and Fig. 2B shows a startup of the motor for moving folding partition, Hence, it would have been obvious to one with ordinary skill in the art at the time of the invention, use the startup mode taught in Coleman to resume advancement of the folding partition from been obstructed in the abnormal state using start up mode providing high current as the lead panel moves and picks up the other panels, and then transition to normal mode as steady state mode); and 
comparing the drive current to the adjusted threshold profile during the abnormal operational mode (see Start up section in Fig. 2B).
Re. claim 9, Coleman stopping the advancement of the folding partition during the abnormal operational mode responsive to the drive current exceeding the adjusted threshold profile (in Fig. 2C).
Re. claim 10, Coleman teach wherein advancing the folding partition from the start position toward the stop position comprises advancing a leading edge of the folding partition from the start position to the stop position (see a lead post attached to at least one panel of the plurality of panels in Fig. 3). 
Re. claim 15, Coleman teach wherein adjusting the at least the portion of the normal threshold profile to generate the adjusted threshold profile comprises adjusting an entirety of the normal threshold profile to generate the adjusted threshold profile [0044]. 
Re. claim 17, Coleman disclose a motor configured to drive the movement of the foldable partition (see motor 160 in Fig. 1.)
Re. claim 19, see Fig. 3.
Re. claim 20, see Fig. 2C.
Allowable Subject Matter
6.	Claims 3-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/           Examiner, Art Unit 2846